Waleer, J.,
dissenting: It is suggested, in opening the opinion of the Court, that there is frequently much difficulty in determining whether a particular promise to answer for the debt, default, or miscarriage of another person falls within the *561provisions of the statute of frauds. It would not seem so difficult if we did not attempt to apply well recognized principles, which are clearly stated in the opinion, to disputed facts, and the situation would be much simplified and the difficulty otherwise encountered would be removed if, when the.facts are not settled, the ease should be submitted to the jury, which is invariably done in other cases, to ascertain what the promise or contract was or what was the intention, understanding, and agreement of the parties. Was it the intention of Peele and Powell that the latter should become the sole and responsible debtor, or, in other words, did he promise for himself to pay the debt, or did he promise as surety or guarantor for Cook? In the former case the promise would be an original one, not within the statute, and in the latter it would be a superadded one, Cook still remaining liable for the debt. I have the highest and best authority for saying that this case should have gone to the jury, so that they' might find what was the promise. It was so held (Chief Justice Pearson delivering the opinion) in Threadgill v. McLendon, 76 N. C., 24, when there was much less dispute about the facts, or where the facts were much more significant of the true nature of the promise than are those in this ease. In Threadgill’s case, McLendon requested Thread-gill to furnish goods and supplies to one Treadaway (who was a cropper of McLendon) such goods and supplies as he might want, and he (McLendon) would see that Threadgill was paid for them, and that upon this request and promise Treadaway obtained credit at Threadgill’s store and received the goods as he wanted them, amounting in value to $156. That of this account, $56 was charged to McLendon and $100 to Tread-away. This Court, after stating that the trial judge had attached too much importance to the manner of making the entries upon the books, said: “Considering the fact that the defendant was bound to furnish the cropper with necessary supplies and had a lien upon the .crop, it ought to have been left to the jury to say whether the credit was not in the first instance given to the defendant and the entries on the books made simply to discriminate what was for farm purposes and what for the *562personal use of tbe cropper and bis family.” Ours is a mucb stronger case tban tbat for a submission to tbe jury of tbe vital question as to tbe nature of tbe promise, as understood by tbe parties. I find abundant evidence in tbe record wbicb tends most strongly to sbow tbat Powell understood and agreed with Peele to become bimself tbe payer, regardless of Cook, and tbat be was looked to as tbe sole responsible debtor. And still weightier, if anything, as an authority, is tbe opinion of tbe present Chief Justice in Jenkins v. Holley, 140 N. C., 379, where it is said: “Tbe evidence offered by plaintiff should have been left to tbe jury, with any evidence tbe defendant might offer, upon tbe issue whether Holley became sole debtor or was merely responsible if Wilson did not pay.” Tbe facts of tbat case are substantially like those we find in this record. There was evidence in tbat case, and there is evidence here, tbat tbe plaintiff bad “looked to” tbe defendant as bis debtor, and tbat defendant said it was “all right”; and upon this state of facts, it was said in Jenkins v. Holley: “Tbe language was strong, if not, indeed, conclusive evidence” of a promise not within tbe statute; and then follows what is above quoted from tbe opinion, to tbe effect tbat the case should, at least, have gone to the jury to ascertain tbe intention of tbe parties.
In Sheppard v. Newton, 139 N. C., 536, tbe judge held, as did tbe lower court in this case, tbat tbe promise was within tbe statute, and ordered a nonsuit. This ruling was reversed by this Court upon appeal, and a new trial awarded, Justice Holes saying, in tbe course of tbe opinion: “A statement on tbe same subject, somewhat more extended and very satisfactory, will be found in Clark on Contracts, p. 67, as follows: ‘There must either be a present or a prospective liability of a third person for wbicb tbe promisor agrees to answer. If tbe promisor becomes himself primarily and not collaterally liable, tbe promise is not within tbe statute, though the benefit from tbe transaction accrues to a third person. If, for instance, two persons come into a store and one buys, and the other, to gain him credit, promises the seller, “If he does not pay you, I will,” this is a collateral undertaking, and must be in writing; but if *563he says, “Let him have the goods and I will pay,” or “I will see you paid,” and credit is given to him alone, he is himself the buyer and the undertaking is original. In other words, whether the promise in such a case is within the statute depends on how the credit was given. If it was given exclusively to the promisor, his undertaking is original; but it is collateral if any qredit was given to the other party.’ To like effect are the decisions of our own Court. Whitehurst v. Hyman, 90 N. C., 487; White v. Tripp, 125 N. C., 523.” It will be observed that the case he puts, where the promisor is liable and cannot hide himself behind the statute, is the very one we have under consideration. “Let him have the goods and I will pay,” or “I will see you are paid.”
We will see presently, when I review the evidence, that credit was given to Powell alone. It was not necessary that Powell should say, as intimated in the opinion, that credit should be given to him alone, in order to bind him, or that he should have expressly assented to such a course; but if he requested that the goods be sold on his credit, as he most assuredly did, and Peele, acting upon his request and induced thereby, sold the goods on his credit and looked to him alone, the promise was binding as an original one. It was, at least, as Chief Justice Ciarle said, and as Justice Holce clearly suggests, a question for the jury as to what was meant and as to “how the credit was given.” Sheppard v. Newton, supra. Quoting from that case again, its concluding words: “Applying these principles to the foregoing statement of the evidence, the Court is of opinion that there was error in directing a nonsuit, and the plaintiff is entitled to have his cause submitted to the jury on the question whether the defendant is not answerable as the original or present debtor on the plaintiff’s demand.” This is striking language and worthy of much consideration. It would attract the attention of any one familiar with the evidence in this case, as showing a close similarity between the two.
Let me now notice two other eases decided by this Court. In White v. Tripp, 125 N. C., 523, it appeared that the goods were *564charged to both the promisor ahd the person (defendant’s son) who received the goods, or for whose benefit they-were purchased. The Court held that this fact was not controlling and that the case was one for the jury. Plaintiff testified that he gave sole credit to the father, Joseph Tripp, without there being any evidence that the latter had assented to such an arrangement. It did not occur to the Court that such assent was necessary. It was held that the case was one for the jury as to the intention of the parties, upon the question as to whom was the credit given. The Court, with reference to the state of the proof, said: “If the defendant authorized the selling to the son, the plaintiff could recover, although the goods were charged to J. B. Tripp in the manner stated in the case. He also charged the jury on the law of principal and agent, and that if the credit was given to J. B. Tripp, with Joseph Tripp as surety, then the defendant would not be liable. There is nothing in these instructions of which the defendant can justly complain. The promise, as the jury have found it to be under the charge, is not required to be in writing. Neal v. Bellamy, 13 N. C., 384. The liability of the defendant depends upon his agreement with or promise to the plaintiff, and not upon the manner in which the plaintiff stated the account on his books. The latter was evidence, properly before the jury, under the circumstances, and for the purpose already stated.” As will be seen, the charge was approved and the judgment was affirmed, the Court holding that the liability of Joseph Tripp, the promisor, depended upon his agreement with the plaintiff, and not upon the manner in which the goods were charged on the books, it being for the jury to say what was the intention. Justice Solee, in Dale v. Lumber Co., 152 N. C., 651, states the law clearly, and in principle- that ease is not unlike this one. He says: “In Emerson v. Slater, 63 U. S., 28-43, in a decision on this section of the statute of frauds, the Court said: ‘But whenever the main purpose and object of the promisor is not to answer for another, but to subserve some pecuniary or business purpose of his own, involving either a benefit to himself or damage to the other contracting party, his promise is not within *565tbe statute, although it may be in form a promise to pay the debt of another, and although the performance of it may incidentally have the effect of extinguishing that liability.’ This position has been sustained and applied in other cases by the same Court, notably in Davis v. Patrick, 141 U. S., 479, in which it was held: ‘In determining whether an alleged promise is or is not a promise to answer for the debt of another, the following rules may be applied: (1) If the promisor is a stranger to the transaction, without interest in it, the obligations of the statute are to be strictly upheld; (2) but if he has a personal, immediate, and pecuniary interest in a transaction in which a third party is the original obligor, the courts will give effect to that promise. The real character of a promise does not depend altogether upon form of expression, but largely upon the situation of the parties, and upon whether they understood it to be a collateral or direct promise.’ ”
Powell had a business purpose, and, too, a pecuniary one to subserve, as appears in this case, as Cook was his tenant, without credit and unable to get supplies to make his crop without the credit of Powell at Peele’s store. He made the promise to advance his own interests, and no doubt received the full benefit of it in the way of rent and, perhaps, enough besides to pay for the goods and supplies Peele furnished to his tenant Cook, at his request, as he had a lien under the statute for both rent and advancements. Therein consists the extreme hardship of the Court’s ruling, and the facts of the casé so strongly appeal to my sense of justice and right, as' did the facts in Liverman v. Gaboon, ante, 187, at this term, where the statute of limitations was pleaded, that I could not, and cannot in this case, refrain from giving my reasons at length for my earnest dissent from .the conclusion, as well as the reasoning, of the Court. I think that in both eases the defendants were seeking to take an unconscionable advantage of the plaintiffs, and one which the law, according to my understanding of it, did not countenance, much less justify. The statute of limitations and the statute of frauds are to be considered as good legal defenses, when applicable to the facts, but they were designed, as Chief Justice Pearson said in Threadgill v. McLendon, supra, “to prevent fraud” and not as a cloak for it.
*566There is no evidence in this case that the plaintiff ever trusted Cook for a moment, for it appears that he was utterly insolvent and without credit, and for that very reason the promise was made by Powell. Who can doubt, upon the evidence, that the credit of Powell alone entered into the transaction? He knew his tenant had no credit, and that his crop would be lost unless he should become the debtor to Peele. There is, at least, evidence of all this, which should have been submitted to the jury.
Our judicial duties at this term have been so onerous and exacting that I have little or no time to examine the authorities very closely, but a mere cursory reading of them warrants me in saying that they fully support my conclusion. “An oral promise to pay for goods furnished to a third person at the request of the promisor, and on his sole credit, is an original undertaking and not within the statute of frauds. The same rule applies in respect of other considerations moving from the promisee and beneficial to a third person at the request and upon the sole credit of the promisor, such as the advancing of money, the rendering of services, renting premises, bailing goods or supplying board.” 29 Am. and Eng. Enc. of Law, 923-930, where the law is fully stated and authority will be found covering every point in this case, and especially does it sustain the view that the case is, at least, one for the jury. In Morrison v. Baker, 81 N. C., 76, it was held that “Where goods are furnished to A. upon the unconditional promise of B. to pay for them, it is not an undertaking to pay the debt of another, but the personal debt of B.”
It is clear to my mind, upon the conceded facts, that the promise of Powell to Peele was, in law, not a collateral, but an original one; but if not so, as matter of law, the question as to the nature of the promise should have been submitted to the jury-
Now as to the evidence: Luther Bryant testified: “I was a clerk in plaintiff’s store from 1 January, 1906, till the end of the year 1908; for all goods sold to J. T. Cook from 22 February, 1906, to 27 March, 1907, the credit therefor was extended to Edgar Powell; that about the time of the last-men*567tioned date Mr. Peele told me not to let Mr. Cook Lave any more goods without a written order from Mr. Powell. Cook bad no credit at tbat time, and was a tenant of Mr. Powell.”
It is true, be afterwards said tbat Powell told plaintiff “to let Cook have tbe goods and be would see tbat they were paid for.” But bow does tbis affect Powell’s liability? It does not exclude tbe idea tbat be would be solely responsible to Peele. Identical words were not allowed any sucb effect in Threadgill v. McLendon, supra. They ratber strengthen tbe other evidence. Tbe Court says it does not appear tbat be let Cook have any goods at tbat time. Why, Luther Bryant bad already said tbat there was a running account at tbe store from 22 February, 1906, to 27 March, 1907, goods having been furnished between those dates by Peele to Cook, solely upon Powell’s credit. It is also stated by tbe Court, .in tbe opinion, tbat Peele told bis clerk, Bryant, about 27 March, 1907, not to let Cook have any more goods without a written order from Powell, and tbat Cook bad no credit, and it is argued from tbis tbat Cook bad credit prior to tbat time and no goods were afterwards sold to him; but no sucb inference, I respectfully submit, is at all warranted. Bryant expressly stated tbat Cook never bad any credit between 22 February, 1906, and 27 March, 1907. It makes no difference whether be got any goods afterwards or not. Besides, tbe court excluded all evidence as to tbe account between Peele and Cook, and thus prevented tbe plaintiff from proving and developing bis case. His ruling was wrong, of course, as tbe transaction between Peele and Cook was no transaction with tbe deceased party, Powell. Tbe reason why Bryant was instructed not to let Cook have any more goods without an order from Powell was tbat be was increasing bis account to sucb an extent and so rapidly tbat be thought it right to notify Powell and get his order. Powell himself referred to tbis after-wards, according to tbe witness F. L. Bishop. It also appears from Bishop’s and Brewer’s testimony, tbat Powell admitted his liability to Peele and stated tbat it was “all right.” Tbis kind of admission is held to be some evidence of an independent and original promise, in tbe beginning of the transaction, to pay *568for tbe goods himself, as will appear by reference to the Am. and Eng. Enc. of Law above cited. It is not necessary to give the promise “a retrospective and prospective construction to include the part of the account before the promise and that part made after it,” as said in the Court’s opinion, for there is ample evidence to show a promise both at the time of the first conversation, before any goods were furnished, and afterwards. And, again, when Powell said “it was all right,” it is plain to my mind, from the context, what he meant, and there is but one interpretation to be placed upon his words. He referred to his liability for the account, for that was what Peele had gone to his home to see him about, and nothing else. In one sense he was referring to “Cook’s account,” and that is that Cook had got the goods which Powell had promised to pay for, and he went to see him about it for the purpose of getting his money. But he never intimated, by word or act, that he looked to Cook for the money. Why should he look to an insolvent? “You can’t get blood out of a turnip” {ex nihilo nihil ’fit), to speak figuratively, and Peele knew that Cook would .never have any money for him, and for that reason he depended upon Powell alone.
The fact that Powell is dead is utterly irrelevant to the question. The statute of frauds does not protect a man because he is dead, any more than it does a living person. They both stand with reference to it on an equality — one has no greater right under it and is entitled to no greater consideration than the other.
The ease of Garrett-Williams Co. v. Hamill, 131 N. C., 57, so much relied on by the Court, with other cases of a like kind, and which was strenuously urged upon our attention by defendant’s counsel as directly in point, does not fit this case by any means. The promise there was by T. A. Hamill to pay if F. A. Hamill did not. “We went to Whitakers, and T. L. Hamill bought goods and said ship goods in future to F. A. Hamill whenever he needed them until he notified us not to ship, and he would see us paid, and to collect from E. A. Hamill when I came around, and if F. A. Hamill failed to pay, he *569would.” That was distinctly a collateral promise — a promise ■of T. A. Hamill superadded to that of the principal debtor, F. A. Hamill.
It seems to me that the necessity which the Court found for explanatory argument upon the facts, in order to show that the statute does not apply, is a cogent reason for sending the case to a jury.
My conclusion is (1) that the plaintiff was deprived of the right to develop his case by erroneous rulings of the court upon the testimony, and (2) that the evidence is such as to require the intervention of a jury; and for either or both reasons the nonsuit should be set aside and a new trial ordered.
Justice Hoke concurs in the dissenting opinion of Justice 'WALKER.